Citation Nr: 1202032	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  02-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated 20 percent disabling. 

2.  Entitlement to an increased rating for a cervical spine disability, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to August 1967 and from June 1974 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for a lumbar spine disability and continued a 10 percent rating for a cervical spine disability. 

The Board previously remanded the appeal in October 2008.  A May 2009 Board decision denied the claims.  The Veteran appealed the May 2009 Board decision to the United States Court of Appeals for Veterans Claims.  In an April 2011 Memorandum Decision, the Court reversed the Board's decision that denied an increased rating for a cervical spine disability, and awarded the Veteran a 20 percent disability rating.  The April 2011 Memorandum Decision also vacated and remanded the part of the decision that denied increased ratings higher than 20 percent for the cervical and lumbar spine disabilities.  

The claims for an increased rating for a lumbar spine disability and increased rating for a cervical spine disability, more than 20 percent, are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

Throughout the period on appeal, the Veteran's cervical spine disability was manifested by at least moderate limitation of motion of the cervical spine and forward flexion to at least 30 degrees.



CONCLUSION OF LAW

The criteria for a rating of 20 percent for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5290, 5292, 5293, 5295 (2002 and 2003); Diagnostic Codes5003, 5237, 5238, 5239, 5242, 5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its April 2011 Memorandum Decision, the Court held that the Board's May 2009 decision denying the Veteran's claim for entitlement to a rating higher than 10 percent for a cervical spine disability was erroneous and the analysis was internally inconsistent, because the evidence on which the Board relied to deny the Veteran's claim clearly indicated that a higher rating of at least 20 percent was warranted, as the VA examination of June 2003 recorded forward flexion of the Veteran's cervical spine to 30 degrees.  On that basis, the Court reversed the Board's decision denying a rating higher than 10 percent for a cervical spine disability, and instructed the Board to consider all the evidence of record and award the Veteran at least a 20 percent disability rating for the cervical spine disability, effective no later than June 9, 2003.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59 (2011).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2011).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

Words such as mild, moderate, moderately severe, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  Use of terminology such as severe by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

VA shall resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Initially, the Board notes that the criteria for rating disabilities of the spine were amended on two occasions since the Veteran filed his claim in February 2001.  The Board is required to consider his claim in light of both the former and revised standards to determine whether an increased rating for his cervical spine disability is warranted.  The amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change.  VAOPGCPREC 3-2000 (2000), 65 Fed. Reg. 33,421 (2000); 38 U.S.C.A. § 5110 (g) (West 2002); 38 C.F.R. § 3.114 (2011). 

Under the former rating criteria, cervical spine disabilities were rated under Diagnostic Code 5290 for limitation of motion of the cervical spine.  Diagnostic Code 5290 provided for a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a 30 percent rating for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  The normal ranges of motion of the cervical spine for VA purposes are forward flexion of the cervical spine from 0 to 45 degrees, extension from 0 to 45 degrees, left and right lateral flexion from 0 to 45 degrees, and left and right lateral rotation from 0 to 80 degrees; the normal combined range of motion of the cervical spine as 340 degrees.  38 C.F.R. § 4.71a, Plate V (2011); 68 Fed. Reg. 51, 458 (Aug. 27, 2003). 

Also applicable in this case is Diagnostic Code 5285, which provides the rating criteria for residuals of vertebra fracture.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  A 100 percent rating was assignable with cord involvement, bedridden, or requiring long leg braces, with consideration of special monthly compensation; with lesser involvements, the residuals were to be rate for limited motion or nerve paralysis.  Without cord involvement; for abnormal mobility requiring neck brace (jury mast), a 60 rating was warranted.  In other cases rate in accordance with definite limited motion or muscle spasm, a 10 percent rating was added for demonstrable deformity of vertebral body.  For ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285, Note (2002).

At the time the Veteran filed his claim, cervical spine disabilities were also rated under Diagnostic Code 5293 for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Diagnostic Code 5293 provided for a 10 percent rating for recurring attacks of mild intervertebral disc syndrome; a 20 percent rating for recurring attacks of moderate intervertebral disc syndrome; and a 40 percent rating for recurring attacks of severe intervertebral disc syndrome with intermittent relief.  A 60 percent disability rating required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001). 

The first amendment pertaining to intervertebral disc syndrome became effective on September 23, 2002.  Under the revised criteria, intervertebral disc syndrome was rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurological manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 23, 2002). 

Under these revised criteria, a 10 percent rating requires incapacitating episodes having a total duration of at least at least one week but less than two weeks; a 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest and treatment prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 23, 2002).

The second amendment, effective September 26, 2003, involved a revision of the portion of the rating schedule to which diseases and injuries of the spine are rated.  In particular, Diagnostic Code 5293 for rating intervertebral disc syndrome was changed to Diagnostic Code 5243, which provides that ratings are now based on either the General Rating Formula for Diseases and Injuries of the Spine (effective September 26, 2003), or on the basis of incapacitating episodes (the criteria for which remain unchanged from September 23, 2002), whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a (2011).

The General Rating Formula for Diseases and Injuries of the Spine provides for a 10 percent rating if forward flexion is between 30 degrees and 40 degrees, the combined range of motion is between 170 degrees and 335 degrees, or if there is muscle spasm, guarding or localized tenderness not severe enough to result in abnormal spinal contour.  A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or if the combined range of motion of cervical spine is not greater than 170 degrees; or if there is muscle spasm of guarding severe enough to result in abnormal spinal contour.  A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2011).
 
On VA examination in August 2002, the Veteran complained of mild cervical discomfort with radiation to the posterior head.  He stated that his cervical pain was precipitated by driving, squatting, lateral trunk rotations, standing rotations, and standing up after sleeping.  He complained of three or four occasions where the pain was so severe that he had to lay on the floor overnight for eight to nine hours and use heating pads and medication for two to three days.  There was palpable moderate cervical paravertebral muscle spasm.  Muscle strength of the lower extremities was normal, and the Veteran had moderate tenderness to palpation in the cervical area.  Neurological examination indicated no muscle atrophy of the legs, a normal gait cycle, negative straight leg raising bilaterally, and absent ankle jerks bilaterally.  There was no Hoffmann 's sign.  Knee jerks were +1 bilaterally, and brachioradialis reflexes were normal bilaterally.  The examiner diagnosed the Veteran with traumatic degenerative joint disease of the cervical spine.  

At a June 2003 VA examination, the Veteran complained of constant stiffness and pain in his neck.  The Veteran denied fecal or urinary incontinence, weight loss, fevers, malaise, dizziness, or physical disturbances, but he stated that he had experienced fecal urgency since his hemorrhoid surgery.  The Veteran ambulated with a one-point cane that was used secondary to his right lower extremity vascular surgery.  Examination revealed the Veteran to have a left lower extremity limp.  He had symmetry in appearance and rhythm of spinal motion.  Range of motion testing showed 30 degrees flexion, 30 degrees extension, 12 degrees lateral flexion bilaterally, and 65 degrees lateral rotation bilaterally.  There was no additional limitation based on pain, fatigue, weakness, or lack of endurance following repetitive use.  The Veteran had cervical paravertebral muscle spasms.  Neurological examination indicated intact pin prick and light touch of the upper and lower extremities.  There was no muscle atrophy, and muscle strength was normal.  Reflexes for deep tendons, biceps, triceps, brachioradialis, patellar, and Achilles were +1.  Lasegue's test and straight leg raise were negative.  The Veteran was diagnosed with cervical myositis and degenerative disc disease at C5-C6 and C6-C7 with degenerative joint disease of the cervical spine.  

The Veteran's cervical spine disability has been rated 10 percent disabling under Diagnostic Code 5010, for traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011). 

It has not been contended or shown in this case that the Veteran has residuals of a fracture of the vertebra (Diagnostic Code 5285), complete bony fixation of the spine (Diagnostic Code 5286), or ankylosis of the cervical spine (Diagnostic Code 5287).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable. 

Under the old schedular criteria of Diagnostic Code 5290, a higher rating of 20 percent was not warranted unless there was moderate limitation of cervical motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  On VA examination in August 2002, the Veteran complained of mild cervical discomfort with radiation to the posterior head.  Reportedly, on three or four occasions the pain was so severe that he had to lay on the floor overnight for eight to nine hours and use heating pads and medication for two to three days.  There was palpable moderate cervical paravertebral muscle spasm and moderate tenderness to palpation in the cervical area.  While the range of motion of the Veteran's cervical spine was not noted in August 2002, on VA examination in June 2003, the Veteran's cervical spine had 30 degrees flexion, 30 degrees extension, 12 degrees lateral flexion bilaterally, and 65 degrees lateral rotation bilaterally.  

Based upon the objective findings of the August 2002 VA examiner, and limitation of motion recorded within one year of that examination, the Board concludes that the Veteran's limitation of motion falls within the moderate range, considering any additional loss of function due to pain and other factors.  The Board finds that overall, there is moderate limitation of cervical motion.  There was no additional limitation due to pain, fatigue, weakness, or lack of endurance.  Thus, under the old qualitative criteria for evaluating limitation of motion of the cervical spine, the Board finds that the Veteran's cervical spine disability had moderate limitation of motion, for which a 20 percent rating was warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002). 

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion and has done so in making this finding.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Accordingly, the Board finds that the criteria for a at least 20 percent schedular rating for a cervical spine disability are met for the entire period on appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, pursuant to the Court Memorandum Decision, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a rating of at least a 20 percent are met for a cervical spine disability, throughout the entire appeal period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To that extent only the appeal is allowed.  Pursuant to the April 2011 Court Memorandum Decision, entitlement to a rating higher than 20 percent for the Veteran's cervical spine disability is addressed in the remand below.  


ORDER

A disability rating of 20 percent for a cervical spine disability is granted.  


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995). 

The Board remanded the claims for increased ratings for cervical and lumbar spine disabilities in April 2005 for VA examinations to ascertain the severity of the orthopedic and neurological manifestations of the Veteran's lumbar and cervical spine disabilities.  A VA examination was scheduled for October 3, 2006.  In a letter to the VA dated and received by VA on October 9, 2006, the Veteran asserted that he had been unable to attend his October 2006 VA examination because the notice for the examination had been sent to his old address.  He explained that he did not receive the VA examination notice letter until after the date that his VA examination was scheduled and requested that he be rescheduled for another examination.  Having determined that the Veteran had shown good cause for failing to report to the VA examination, in October 2008 the Board remanded the claims for further development, to include rescheduling the Veteran for a VA examination to determine the current orthopedic and neurological manifestations of his lumbar and cervical spine disabilities. 

In November 2008, VA sent the Veteran correspondence informing him that a VA examination would be scheduled.  Subsequently, a VA memorandum later that month indicated that VA examinations for peripheral nerves and spine were cancelled two years earlier, in October 2006, because VA ordered the wrong test with respect to the nerve examination, and the Veteran had failed to report for the spinal examination.  A December 2008 VA examination inquiry noted that the Veteran still needed to be scheduled for a VA examination.  A January 2009 VA examination request noted that the selected examinations were cancelled due to incorrect jurisdiction.  There is no indication that the requested examination was subsequently scheduled, nor was the Veteran issued a supplemental statement of the case at any time after the October 2008 Board remand.  In May 2009, the Board found that the Veteran did not report to his November 2008 VA examination, and denied the claims.  

In an April 2011 Memorandum Decision, the Court determined that the Board erred by adjudicating the Veteran's claims without VA first providing him with a medical examination or issuing a supplemental statement of the case in accordance with the October 2008 Board remand orders.  Accordingly, the Court found that the Board failed to ensure compliance with the October 2008 remand instructions and vacated the May 2009 Board decision with instructions to comply with the October 2008 Board remand orders.  In the April 2011 Memorandum Decision, the Court stated that a remand by the Board conferred on the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board has no discretion and must remand this matter for compliance with the Court's April 2011 Memorandum Decision.  

Additionally, it appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in 2003.  To aid in adjudication, any subsequent VA medical records and private treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Enact the above Board decision assigning a 20 percent rating for the Veteran's cervical spine disability.

2.  Ask the Veteran whether there are any outstanding private treatment records pertinent to the claim on appeal.  After any appropriate releases have been signed, all reported private treatment records should be requested.  

3.  Obtain the Veteran's VA treatment records dated since 2003. 

4.  After the above development is completed, schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected lumbar and cervical spine disabilities.  The claims folder should be reviewed by the examiner, and the report should note that review.  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record.  Specifically, the VA examiner's opinion should address the following: 

a) Identify all orthopedic pathology related to the Veteran's service-connected lumbar and cervical spine disability. 

b) Provide range of motion and repetitive motion findings of the lumbar spine and the cervical spine, and state whether ankylosis is shown. 

c) For both the cervical and lumbar spine, describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, any additional limitation should be portrayed in terms of the degree of additional range of motion loss. 

d) State the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his lumbar or cervical spine disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

e) State whether the Veteran's service-connected lumbar or cervical spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete and incomplete.  Incomplete paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any low back disability neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing.  If using results obtained from an EMG or nerve conduction velocity tests, or other such tests, explain, in terms meaningful to a layperson, the base line results versus those obtained for the appellant.  Explain the meaning of any abnormal results that are obtained.  

f) Discuss whether the Veteran's cervical or lumbar spine disability is productive of any additional functional impairment.  

g) State what impact, if any, the Veteran's lumbar and cervical spine disabilities have on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011). 

5.  Then, readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case which considers all evidence associated with the claims file since the previous supplemental statements of the case issued in May 2007 and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


